Title: From John Adams to Samuel Cooper, 6 April 1777
From: Adams, John
To: Cooper, Samuel


     
      Dear sir
      Philadelphia April 6. 1777
     
     This Evening I was favoured with yours of 24 March, by Major Ward. I thank you, sir for your kind Attention to me, and for affording me an opportunity, of renewing a Correspondence which has been interrupted on my Part, by an incessant Application to Business, and by some little Diffidence in the Post, depend upon it, by no Diminution of Friendship or affection.
     Our Country sir, is in an high Fever, but it has a Strong Constitution, and good Physicians I hope. The Symptoms are not desperate. The Worst that I see is, a Thinness of the Lifeblood, I mean the Revenue. But Air, and Regimen, and Exercise, and a little Medicine will restore it—especially as it has Youth of its Side. We have better Prospects of Trade, a Vessell arrived Yesterday from Sweeden with Powder, Flynts, Lead, sulphur &c. &c. &c. and I think shall be able to negotiate Loans. Britain cannot procure any great Reinforcements without involving herself in a French and Spanish War. And her Credit in Holland is very low.
     The News from France you will learn from Coll Warren to whom I wrote it in Confidence, but he will show it to you. The Army fills up gradually but rather Slowly. There are Troops upon their March from N. Carolina, Virginia, Maryland, towards Head Quarters. The Troops from N. England I hope will soon follow. But my Opinion is that the Enemy is more afraid of Us, than We are of them, even now. Their Ruin is inevitable, if our States exert themselves. If they stay at Brunswick they are undone—if they take the Field and march to Philadelphia, there they will meet their Fate. Besides that by taking the Field so early, they will lay a Foundation for a sickly Army, thro the whole Campaign. If our General Court had laid their Levies on the Towns last December as I most earnestly instructed them to do, in my Opinion, Howes destruction would have been effected before now.
     I am surprized to hear you call for Lottery Ticketts. Dr. Jack­son, one of the Managers, went from this Place, a long Time ago, with a Load of them to Boston.
     We have been engaged many Days in preparing a Plan for the sick, and I think the best possible Provision will be made. No Expence will be Spared, and the best Physicians and surgeons will be employed.
     We have now Arms and military stores in Abundance. We have Quarter Master and Commissarys stores in Plenty. Blanketts and Cloaths are most wanted, but We have a considerable Quantity of them, and expect more. We have Tents of the best Quality for thirty thousand Men. With submission to Providence We shall make it do. And So farewell tyrannical Grandam. I am sir &c.
    